Order entered September 4, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00143-CV

                      THEODORE SIMMONS, Appellant

                                        V.

                     MIDLAND FUNDING, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01681-C

                                    ORDER

       This appeal has been delayed over five months because the reporter’s record

is incomplete. A two-volume record of pre-trial proceedings was filed by court

reporter Janet Wright on March 11, 2020, but the record of the September 19, 2019

bench trial, first due February 25, 2020 and taken by LaToya R. Young, has yet to

be filed.

       On August 10, 2020, after another five missed deadlines, we ordered Ms.

Young to file the record no later than August 21, 2020 and further ordered Ms.
Young to not sit as a reporter until she filed the record. To date, however, the

record has not been filed and Ms. Young has not otherwise communicated with the

Court.

         We note this is not the only appeal in this Court that has been delayed

because Ms. Young has failed to file the reporter’s record of proceedings she has

taken. Given the facts and because the appeal cannot proceed with an incomplete

record, we ORDER the trial court to conduct a hearing no later than September

18, 2020 to determine why the record of the September 2019 proceeding has not

been filed, the date it will be filed, and what steps need to be taken to ensure it is

filed by that date. To that end, both Ms. Young and Ms. Wright, as the Official

Court Reporter for County Court at Law No. 3, shall be present at the hearing.

         The trial court shall make written findings concerning the reasons for the

delay and the solution to getting the record filed with this Court. The findings

shall be filed in a supplemental clerk’s record no later than September 22, 2020.

A supplemental reporter’s record of the hearing shall also be filed no later than

September 22, 2020.

         The portion of our August 10th order directing Ms. Young to not sit as a

reporter until she files the record of the September 2019 proceeding REMAINS

IN EFFECT.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3;

Dallas County Clerk John F. Warren; Ms. Wright; Ms. Young; the Dallas County

Auditor; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated no later than September 25, 2020.

                                            /s/   BILL WHITEHILL
                                                  JUSTICE